Citation Nr: 0027603	
Decision Date: 10/18/00    Archive Date: 10/26/00

DOCKET NO.  94-26 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for a right knee 
disability, on a direct basis or as secondary to a left knee 
disability.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel



INTRODUCTION

The veteran had active military service from September 1983 
to December 1992.  

By an October 1983 rating decision, the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, in relevant part, denied service connection for a 
bilateral knee condition.  In May 1997, the Board of 
Veterans' Appeals (Board) remanded the veteran's claim for 
additional development.  The claims file was subsequently 
transferred to the RO in Los Angeles, California.  In June 
2000, the Board again remanded the veteran's claim, so that a 
Form 646 could be filed by the veteran's representative.  In 
July 2000, the veteran's representative submitted a Form 646, 
arguing in support of his claim for service connection, and 
the claim was returned to the Board for further adjudication. 

The issues of service connection for a right knee disability, 
on a direct basis or as secondary to a left knee disability, 
are inextricably intertwined with the issue of entitlement to 
service connection for a left knee disability.  The former 
issues are therefore being deferred pending completion of the 
issue pertaining to the left knee.


FINDING OF FACT

A diagnosis of an injury to the left thigh and knee was 
rendered on VA examination in July 1993; the veteran's claim 
concerning service connection for a left knee disability is 
plausible.


CONCLUSION OF LAW

The veteran has submitted a well-grounded claim of service 
connection for a left knee disability.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records reflect, in pertinent part, that the 
veteran underwent an examination in September 1985.  Prior to 
the examination, the veteran denied any history of swollen or 
painful joints, leg cramps, broken bones, arthritis, 
rheumatism, or bursitis, bone, joint, or other deformity, 
lameness, or "trick" or locked knee.  Upon examination, the 
veteran's lower extremities and "other musculoskeletal" 
were normal.  Upon a February 1990 examination, the veteran's 
lower extremities and "other musculoskeletal" were normal.  

In February 1993, the veteran filed a claim concerning 
service connection for both knees, which he indicated were 
injured in June 1992.  

In July 1993, the veteran underwent a general examination for 
VA purposes.  The veteran reported that in December 1984, he 
was riding a bicycle and hit a fire hydrant.  He sustained an 
injury to his left thigh and left knee and was diagnosed as 
having a contusion.  The veteran had significant swelling and 
associated pain, and was treated primarily with Naprosyn.  X-
rays in 1992 were reported as normal.  The veteran had been 
treated with Motrin.  At the time of this examination, the 
veteran complained of bilateral knee swelling, aggravated by 
exertion.

Upon examination, bilateral knee flexion and extension was 0 
to 120 degrees bilaterally.   The veteran was diagnosed as 
having an injury to his left thigh and knee, and discomfort 
of the right knee, presumed soft tissue related.

By an October 1993 rating decision, the RO, in pertinent 
part, denied service connection for a bilateral knee 
condition.

In his November 1994 notice of disagreement, the veteran 
complained about his continued bilateral knee symptoms.  He 
attached to his notice of disagreement a private medical 
record reflecting outpatient treatment in December 1993 for 
left knee symptoms.

In February 1994, additional private medical records were 
associated with the claims file, reflecting (in pertinent 
part) outpatient treatment in December 1993 for left knee 
symptoms. 

In March 1994, the veteran submitted a written statement, in 
which he asserted that he had sustained permanent damage to 
his left medial meniscus, which would require surgery.  The 
veteran asserted that this debilitating injury was most 
likely the result of an accident he sustained while working 
at Edwards Air Force Base.  The Air Force "never bothered" 
to take an MRI to find out what the problems really were.  
Furthermore, according to the veteran, his condition had 
grown more severe due to the negligent diagnosis of the Air 
Force.  The veteran attached to this statement medical 
records reflecting that surgery was to be scheduled for pain 
in the joints of his lower leg.  Another record indicated 
that a March 1994 X-ray had revealed a torn medial meniscus 
of the left knee.  

In a June 1994 written statement, the veteran reported that 
he had had surgery performed on his left knee in April 1994.  
He reasserted that he had sustained permanent damage to his 
medial meniscus, and that this joint would never heal 
completely.  While working on the flight line at Edwards Air 
Force Base during night operations, the veteran used a bike 
to move from hanger to hanger.  On one particular night, the 
outdoor lights of a hanger were non-functional, and the 
veteran ran into a fire hydrant, sustaining a severe injury 
to his thigh and knee.  The Air Force never ordered an MRI to 
discover the real problems with his knee.  According to the 
veteran, an X-ray would never show the damage to soft 
tissues, only to bones.  From 1984, the veteran had problems 
riding a bike.  Specifically, his left knee would always 
swell with pain.  He decided not to bike and pursued other 
forms of exercise that he could control.  He could never run 
any distance as well, however.  This was too much stress for 
his knee to handle and the veteran took medication to control 
his symptoms.  In February 1997, the veteran failed to report 
for a VA joints examination.  

In May 1997, the Board remanded the veteran's claim for 
additional development.

In November 1997, the RO wrote to the veteran and asked for 
his assistance in obtaining records of medical facilities 
from which he received treatment for his knees in 1985 or 
1986.  The veteran was also asked to furnished the name and 
address of the medical care provider who performed surgery on 
his left knee in April 1994, and of the medical care 
providers from whom he received treatment for his knees since 
his release from military service.  

In April 1998, the veteran submitted a written statement in 
which he noted that since he had filed his notice of 
disagreement, he had undergone surgery on his knee.  The 
veteran also indicated that he had moved to California.  

In November 1998, the RO sent another letter to the veteran's 
last known address in California, and again asked for his 
assistance in obtaining additional medical evidence.

A November 1999 document in the claims file indicates that 
the veteran had called and reported that he did not want to 
pursue his claim.

In a December 1999 supplemental statement of the case, the RO 
continued to deny service connection for a bilateral knee 
condition.

In a December 1999 letter to the veteran, the RO asked him to 
confirm in writing that he did not want to pursue his claim.

In June 2000, the Board remanded the veteran's claim so that 
the RO could request that a Form 646 be filed by the 
veteran's representative.

In a July 2000 letter, the RO advised the veteran that he 
could submit additional medical evidence in support of his 
claim.  

In July 2000, the veteran's representative submitted a Form 
646, arguing in support of his claim for service connection. 
II.  Analysis

Under the criteria applicable, service connection will be 
granted for disability resulting from personal injury 
suffered or disease incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303 (1999).  In addition, certain chronic diseases, 
including arthritis, when manifest to a degree of 10 percent 
or more within one year after the veteran's military service 
ended, may be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.307, 3.309 (1999).  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. 
§ 1113 (West 1991 & Supp. 2000); 38 C.F.R. § 3.307(d)(1999).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999). 

A threshold question in addressing a claim of service 
connection is whether the veteran has met his initial burden 
of presenting a well-grounded claim.  In Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. Epps v. 
West, 118 S. Ct. 2348 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well-grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter "the Court") issued a 
decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  With regard to a 
claim for secondary service connection, a claimant must 
provide competent evidence that the secondary condition was 
caused or aggravated by the service-connected condition.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence is required to demonstrate a relationship 
between the present disability and the demonstrated 
continuity of symptomatology unless such a relationship is 
one as to which a lay person's observation is competent.  Id. 
at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

Where the determinative issue involves medical causation or 
etiology, or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" 
is required.  Epps, 126 F.3d at 1468.  Further, in 
determining whether a claim is well-grounded, the supporting 
evidence is presumed to be true and is not subject to 
weighing.  King v. Brown, 5 Vet. App. 19, 21 (1993).  

The veteran has alleged that he injured his left knee in 
service (apparently when he rode a bicycle and hit a fire 
hydrant in December 1985).  Evidence submitted to well ground 
a claim is generally presumed credible.  See Jones v. West, 
12 Vet. App. 383, 388 (1999).  Thus, for purposes of 
determining well groundedness, it will be presumed that his 
assertions as to injuring his left knee in service are 
credible.  The Board notes that the diagnoses on VA 
examination in July 1993 included residuals of an injury to 
the left thigh and knee.  The examiner apparently based his 
diagnosis on the veteran's reported history of a left knee 
injury in service.  There is no other evidence of knee 
injuries postservice.  As such, the Board finds that the 
veteran has submitted a well-grounded claim for service 
connection for a left knee disability, subject to the 
directives in the Remand section below.  See Hodges v. West, 
13 Vet. App. 287 (2000).



ORDER

To the extent that a well-grounded claim of service 
connection for a left knee disability has been presented, the 
appeal is granted.


REMAND

As noted above, the Board has determined that the veteran's 
claim concerning service connection for a left knee 
disability is well grounded.  Before deciding this claim on 
the merits, however, the Board concludes that additional 
development is needed.  Also, as noted above, the issue 
pertaining to the right knee is being deferred pending 
resolution of the issue pertaining to the left knee.

The veteran has asserted that he began complaining of left 
knee symptoms after he injured it in 1985 while riding a 
bicycle to move between hangers at Edwards Air Force Base.  
The existing service medical records do not contain a record 
documenting the veteran's complaints about left knee pain in 
1985.  However, the service medical records also do not 
contain a separation examination report, and the Board 
believes a renewed attempt to obtain any missing service 
medical records is appropriate at this time (as detailed 
below).

The Board notes that the diagnoses on VA examination in July 
1993 included residuals of an injury to the left thigh and 
knee.  The examiner apparently based his diagnosis on the 
veteran's reported history of a left knee injury in service.  
Although the only injury about which the examiner had been 
advised was the in-service left knee injury, a clear VA 
medical opinion is needed concerning whether it is at least 
as likely as not that the veteran has a current left knee 
disability which had its onset in service. 

The importance of a new examination to ensure adequate 
clinical findings should be emphasized to the veteran, and he 
should be afforded an opportunity to cooperate with the new 
examination request.  However, the Board stresses to the 
veteran and to his representative that, although VA has a 
duty to assist the veteran with the development of the 
evidence in connection with his claim, the duty to assist is 
not always a one-way street.  38 U.S.C.A. § 5107(a) (West 
1991); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In 
addition, the veteran is advised as follows:

Sec. 3.655  Failure to report for 
Department of Veterans Affairs 
examination.

    (a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.
    (b) Original or reopened claim, or 
claim for increase.  When a claimant 
fails to report for an examination 
scheduled in conjunction with an original 
compensation claim, the claim shall be 
rated based on the evidence of record.  
When the examination was scheduled in 
conjunction with any other original 
claim, a reopened claim for a benefit 
which was previously disallowed, or a 
claim for increase, the claim shall be 
denied.
    (c) Running award.  (1) When a 
claimant fails to report for a 
reexamination and the issue is continuing 
entitlement, VA shall issue a 
pretermination notice advising the payee 
that payment for the disability or 
disabilities for which the reexamination 
was scheduled will be discontinued or, if 
a minimum evaluation is established in 
part 4 of this title or there is an 
evaluation protected under Sec. 3.951(b) 
of this part, reduced to the lower 
evaluation.  Such notice shall also 
include the prospective date of 
discontinuance or reduction, the reason 
therefor and a statement of the 
claimant's procedural and appellate 
rights.  The claimant shall be allowed 60 
days to indicate his or her willingness 
to report for a reexamination or to 
present evidence that payment for the 
disability or disabilities for which the 
reexamination was scheduled should not be 
discontinued or reduced.
    (2) If there is no response within 60 
days, or if the evidence submitted does 
not establish continued entitlement, 
payment for such disability or 
disabilities shall be discontinued or 
reduced as of the date indicated in the 
pretermination notice or the date of last 
payment, whichever is later.
    (3) If notice is received that the 
claimant is willing to report for a 
reexamination before payment has been 
discontinued or reduced, action to adjust 
payment shall be deferred.  The 
reexamination shall be rescheduled and 
the claimant notified that failure to 
report for the rescheduled examination 
shall be cause for immediate 
discontinuance or reduction of payment.  
When a claimant fails to report for such 
rescheduled examination, payment shall be 
reduced or discontinued as of the date of 
last payment and shall not be further 
adjusted until a VA examination has been 
conducted and the report reviewed.
    (4) If within 30 days of a 
pretermination notice issued under 
paragraph (c)(1) of this section the 
claimant requests a hearing, action to 
adjust payment shall be deferred as set 
forth in Sec. 3.105(h)(1) of this part.  
If a hearing is requested more than 30 
days after such pretermination notice but 
before the proposed date of 
discontinuance or reduction, a hearing 
shall be scheduled, but payment shall 
nevertheless be discontinued or reduced 
as of the date proposed in the 
pretermination notice or date of last 
payment, whichever is later, unless 
information is presented which warrants a 
different determination.  When the 
claimant has also expressed willingness 
to report for an examination, however, 
the provisions of paragraph (c)(3) of 
this section shall apply.

38 C.F.R. § 3.655 (1999).

The most recent treatment records regarding the veteran were 
associated with the claims file in March 1994.  To ensure 
that the veteran's claim will receive a fully informed 
evaluation, clinical data reflecting treatment of the 
veteran's left knee, since March 1994, must be obtained and 
reviewed.  38 C.F.R. §§ 4.1, 4.2 (1999).

In view of the foregoing, the Board concludes that additional 
development is necessary.  Therefore, the Board REMANDS this 
case to the RO for the following:

1.  The RO should contact the National 
Personnel Records Center (NPRC) and 
request any and all outstanding service 
medical records pertaining to the 
veteran, in particular those pertaining 
to treatment of the veteran's left knee 
beginning in 1985, as well a copy of the 
veteran's separation examination, 
assuming it took place.  If all existing 
service medical records have already been 
forwarded to the RO, the NPRC should 
confirm this in writing and the 
confirmation should be filed in the 
claims folder.  Any logical follow-up 
development, including possibly 
contacting Edwards Air Force Base 
directly for any existing service medical 
records pertaining to the veteran, should 
be conducted and documented in the 
veteran's claims folder.  

2.  Any pertinent VA medical records 
documenting treatment of the veteran left 
knee or right knee, since March 1994,  
which have not already been associated 
with the claims file, should be obtained 
and made of record. 

3.  The RO should obtain the names and 
addresses of any and all private medical 
care providers who have provided 
treatment for the veteran's left knee and 
right knee since March 1994.  After 
securing the necessary releases, the RO 
should obtain these records and 
permanently associate them with the 
claims file. 

4.  Thereafter, the RO should schedule 
the veteran for a special VA joint 
examination.  The veteran and his 
representative should be notified of the 
date, time and place of the examination 
in writing.

5.  The veteran should then be afforded a 
VA joint examination.  The claims folder 
must be made available to the examiner 
for review before the examination.  A 
copy of this Remand decision must be 
provided.  Such tests and X-rays as the 
examiner deems necessary should be 
performed.  The examiner should then 
express the following opinions:

a.  Does the veteran have a 
disability of the left knee?  If so, 
the exact diagnosis should be given.

b.  If a disability of the left knee 
is present, the examiner should 
render an opinion as to whether it 
is at least as likely as not that 
the existing disability had its 
onset in service. 

c.  The bases for any opinions 
expressed should be set forth in 
detail.  If the physician disagrees 
with any opinions which contradict 
his or hers, including those 
contained in the July 1993 
examination report referenced above, 
the reasons for the disagreement 
should be set forth in detail.
 
d.  Upon receipt of the examination 
report, the RO should review the 
report to ensure that it is adequate 
for rating purposes.  If the 
examination is inadequate for any 
reason or if all questions are not 
answered, the RO should return the 
examination report to the examining 
physician and request that all 
questions be answered.

6.  Upon completion of the above, a new 
rating action should then be prepared, 
and the RO should enter its determination 
concerning service connection for a left 
knee disability.  The RO should also 
review the medical evidence of record to 
determine whether any change is warranted 
regarding the issues of service 
connection for a right knee disability on 
a direct or secondary basis.  If 
additional evidence is submitted 
providing a basis for finding that the 
claim of entitlement to service 
connection for a right knee disability is 
well grounded, the RO should order any 
additional development deemed necessary.  
If any decision remains adverse to the 
veteran, he and his representative should 
be provided with a supplemental statement 
of the case.  The supplemental statement 
of the case should include citation and 
discussion of all laws and regulations 
relevant to the veteran's claim.  The 
veteran and his representative should be 
given an opportunity to respond to the 
supplemental statement of the case before 
the case is returned to the Board for 
further review.

By this remand, the Board intimates no opinion as to the 
ultimate disposition warranted in this case.  The purpose of 
this remand is to obtain additional medical information and 
ensure due process.  No action is required of the veteran 
until he is further informed.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that 

have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Iris S. Sherman
	Veterans Law Judge
	Board of Veterans' Appeals


 

